Per Curiam.

The determinative issue in this appeal is whether the appellant-commission had the requisite jurisdiction to reconsider appellee’s entitlement to temporary total disability compensation awarded prior to January 24, *1411987.1 For the reasons that follow, we find that the evidence adduced below did not support the commission’s vacation of compensation awarded to appellee prior to January 24, 1987 and, therefore, we affirm the decision of the court of appeals below in issuing a limited writ of mandamus.
In State, ex rel. Gatlin, v. Yellow Freight System, Inc. (1985), 18 Ohio St.3d 246, 18 OBR 302, 480 N.E.2d 487, this court, inter alia, reviewed the issue of whether the commission is vested with continuing jurisdiction to reconsider a prior award under R.C. 4123.52. Therein, this court observed:
“On numerous occasions this court has examined the parameters of R.C. 4123.52 and its predecessor, G.C. 1465-86. See, e.g., State, ex rel. Weimer, v. Indus. Comm. (1980), 62 Ohio St.2d 159 [16 O.O.3d 174, 404 N.E.2d 149]; State, ex rel. Bd. of Edn., v. Johnston (1979), 58 Ohio St.2d 132 [12 O.O.3d 128, 388 N.E.2d 1383]; State v. Ohio Stove Co. (1950), 154 Ohio St. 27 [42 O.O. 117, 93 N.E.2d 291]; State, ex rel. Griffey, v. Indus. Comm. (1932), 125 Ohio St. 27 [180 N.E. 376]; State, ex rel. Kilgore, v. Indus. Comm. (1930), 123 Ohio St. 164 [174 N.E. 345]; Indus. Comm. v. Dell (1922), 104 Ohio St. 389 [135 N.E. 669]. A reading of the aforementioned cases demonstrates that the commission’s authority under R.C. 4123.52 to make changes or modifications to prior orders is not unlimited. Instead, and in order to provide some degree of finality to an order of the commission, this court has heretofore construed R.C. 4123.52 as authorizing a modification in cases such as where: (1) conditions have changed subsequent to the initial award {State, ex rel. Bd. of Edn., v. Johnston, supra)] and (2) the award was obtained fraudulently {State, ex rel. Kilgore, v. Indus. Comm., supra)] or (3) in those instances where a clerical error affected the award {State, ex rel. Weimer, v. Indus. Comm., supra).” Id., 18 Ohio St.3d at 248, 18 OBR at 304, 480 N.E.2d at 489-490, fn. 6.
The commission submits that this court’s recent pronouncement in State, ex rel. Manns, v. Indus. Comm. (1988), 39 Ohio St.3d 188, 529 N.E.2d 1379, supports the view that the discovery of undisclosed behavior by a claimant that appears to be incompatible with entitlement to disability compensation is sufficient to trigger the exercise of continuing jurisdiction of the commission. We disagree under the facts in this case.
As noted by the court of appeals below, the commission’s argument in this realm appears to implicate the first prong of the Gatlin test, i.e., that conditions have changed subsequent to the initial award. However, we agree *142with the appellate court’s observation that while the evidence that appellee was bowling during the period of his initial disability award was newly acquired, such is not evidence that “conditions have changed subsequent to the initial award.” See, also, State, ex rel. Griffey, v. Indus. Comm. (1952), 125 Ohio St. 27, 180 N.E. 376; and State, ex rel. Bd. of Edn., v. Johnston (1979), 58 Ohio St.2d 132, 12 O.O.3d 128, 388 N.E.2d 1383.
Likewise, the second prong of Gatlin, i.e., that the award was obtained fraudulently, is not supported by the evidence developed below. Once again, this aspect of the case was properly analyzed by the appellate court:
“While the commission orally argued that the record contains evidence of fraud, the facts [do not] appear to fall within the second prong of the Gatlin test, see State, ex rel. Highway Co., v. Indus. Comm. (1980), 70 Ohio App.2d 41 [24 O.O.3d 37, 434 N.E.2d 279], [and] further search of the record reveals that the evidence is insufficient. The record consists of a number of statements that relator’s bowling activity actually occurred during a period of temporary total disability, statements from relator’s treating physician that he did not recommend or authorize bowling for claimant as a form of exercise and was unaware that claimant was bowling during the period of his disability, and relator’s own statement that he ‘didn’t know the issue of bowling would be like this or I would never have done it. But bowling 1 nite [sic ] a week for 2 hours is much different than 8 hours every day of heavy lifting.’ Considered as a whole, the foregoing is not evidence of fraud. While further development of the issue may have revealed evidence of fraud, we are unable to conclude that such evidence exists in the record in its present state.” (Emphasis sic.) The third prong listed in Gatlin is also not implicated under the instant facts.
Based on the particular facts propounded in the cause sub judice, as well as the test outlined in Gatlin, supra, we hold that the evidence herein was insufficient, as a matter of law, to support the exercise of continuing jurisdiction by the commission pursuant to R.C. 4123.52. In this vein, we hold that it was improper for the commission to modify the order of the district hearing officer and essentially vacate appellee’s disability award prior to January 24, 1987.
Accordingly, we affirm the appellate court’s issuance of a limited writ of mandamus, which ordered the commission to modify its August 10, 1988 order, so that it vacates the regional board’s declaration of an overpayment and denial of temporary total disability compensation that was paid to appellee prior to January 24, 1987.

Judgment affirmed.

*143Sweeney, Douglas, H. Brown and Resnick, JJ., concur.
Moyer, C.J., Holmes and Wright, JJ., dissent.

. The appellee-claimant has not contested the court of appeals’ denial of the writ of mandamus with respect to temporary total disability compensation paid subsequent to the January 23,1987 order of the district hearing officer.